      Case 8-18-71748-ast               Doc 533        Filed 10/02/18          Entered 10/02/18 14:51:55




  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------------------X
  In re:                                                                               Chapter 11

   ORION HEALTHCORP, INC.
                                                                                       Case No. 18-71748 (AST)
   CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.
                                                                                       Case No. 18-71749 (AST)
   NEMS ACQUISITION, LLC
                                                                                       Case No. 18-71750 (AST)
   NORTHEAST MEDICAL SOLUTIONS, LLC
                                                                                       Case No. 18-71751 (AST)
   NEMS WEST VIRGINIA, LLC                                                             Case No. 18-71752 (AST)
   PHYSICIANS PRACTICE PLUS, LLC                                                       Case No. 18-71753 (AST)
   PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                              Case No. 18-71754 (AST)
   MEDICAL BILLING SERVICES, INC.                                                      Case No. 18-71755 (AST)
   RAND MEDICAL BILLING, INC.                                                          Case No. 18-71756 (AST)
   RMI PHYSICIAN SERVICES CORPORATION                                                  Case No. 18-71757 (AST)
   WESTERN SKIES PRACTICE MANAGEMENT, INC.                                             Case No. 18-71758 (AST)
   INTEGRATED PHYSICIAN SOLUTIONS, INC.                                                Case No. 18-71759 (AST)
   NYNM ACQUISITION, LLC                                                               Case No. 18-71760 (AST)
   NORTHSTAR FHA, LLC                                                                  Case No. 18-71761 (AST)
   NORTHSTAR FIRST HEALTH, LLC                                                         Case No. 18-71762 (AST)
   VACHETTE BUSINESS SERVICES, LTD.                                                    Case No. 18-71763 (AST)
   MDRX MEDICAL BILLING, LLC                                                           Case No. 18-71764 (AST)
   VEGA MEDICAL PROFESSIONALS, LLC                                                     Case No. 18-71765 (AST)
   ALLEGIANCE CONSULTING ASSOCIATES, LLC                                               Case No. 18-71766 (AST)
   ALLEGIANCE BILLING & CONSULTING, LLC                                                Case No. 18-71767 (AST)
   PHOENIX HEALTH, LLC                                                                 Case No. 18-71789 (AST)
   NEW YORK NETWORK MANAGEMENT, L.L.C.                                                 Case No: 18-74545 (AST)
                                              Debtors.
                                                                                       (Jointly Administered)
  ------------------------------------------------------------------------------X

                      ORDER FOR ADMISSION TO PRACTICE PRO HAC VICE


        The motion for admission to practice pro hac vice in the above-captioned matter is

granted. The admitted attorney, John T. Floyd, is permitted to argue or try this particular case in

whole or in part as counsel. The admitted attorney may, enter appearances for parties, sign

stipulations, receive payments upon judgments, decrees or orders, and otherwise serve as counsel

in this case.
     Case 8-18-71748-ast         Doc 533      Filed 10/02/18      Entered 10/02/18 14:51:55




        The Clerk is directed to enter the above attorney's appearance as counsel in the above-

captioned case. The above-named attorney must serve a copy of this Order on Debtor's counsel (if

any), the case trustee (if any), and all parties who filed notices of appearance, and file a certificate

of such service within 10 business days of the date hereof.




                                                                  ____________________________
 Dated: October 2, 2018                                                    Alan S. Trust
        Central Islip, New York                                   United States Bankruptcy Judge
